Citation Nr: 1015830	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection an inguinal hernia.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from October 1973 to 
March 1974, from February 1982 to October 2004, and from May 
to December 2008.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In a July 2009 decision, the Board granted the Veteran's 
claim for service connection for a left shoulder disability 
and denied his claims for service connection for headache, 
right ankle (claimed as a broken right leg) and back 
disorders, and a transient ishemic attack.  At that time, the 
Board remanded his claims for entitlement to service 
connection for an inguinal hernia and hemorrhoids to the RO 
for further development.

In the Introduction to its July 2009 decision and remand, the 
Board noted that, during his March 2009 hearing, the Veteran 
said that his right shoulder was giving him problems because 
he overcompensated for his (service-connected) left shoulder 
disability and referred the matter to the RO for appropriate 
action.  However, there is no indication that the RO has yet 
considered this matter.  Thus, the matter of entitlement to 
service connection for a right shoulder disorder including as 
due to service-connected left shoulder disability is, again, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent and objective evidence of record 
preponderates against a finding that the Veteran currently 
has an inguinal hernia related to a period of active service.


2.  The competent and objective evidence of record 
preponderates against a finding that the Veteran currently 
has hemorrhoids related to a period of active duty.


CONCLUSIONS OF LAW

1.  An inguinal hernia was not incurred in or aggravated by a 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  Hemorrhoids were not incurred in or aggravated by a 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the Veteran's claims, a 
VCAA letter was sent in January 2005 and another letter was 
sent to him in May 2006 that fully satisfy the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in a November 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and identified non-VA medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  While the Veteran's service treatment records for 
his most recent tour were not obtained, he testified that he 
never sought medical treatment during that tour and that 
those records would not reflect medical care for his claimed 
disorders.  He indicated that his claimed disorders related 
to his earlier periods of service (see March 2009 hearing 
transcript at page 4).  Thus, any failure to obtain those 
records is harmless error.

As noted above, in July 2009, the Board remanded the 
Veteran's case to the RO for further development, that 
included obtaining his signed release to enable VA to obtain 
a September 2003 surgical consult and computed tomography 
(CT) scan from the Lahey Clinic regarding his claimed hernia 
disorder and October and November 2004 treatment records 
regarding his claimed hemorrhoid disorder and providing him 
with a VA examination regarding his claimed hernia disorder.  
There has been substantial compliance with this remand, as 
the Veteran was scheduled for a VA examination in October 
2009 and the RO sent the Veteran a letter in August 2009 that 
requested that he sign and return enclosed medical releases 
to allow VA to obtain the records he identified.  However, 
the Veteran did not respond to the RO's August 2009 letter 
and there is nothing in the record to suggest that he did not 
receive it.

The Board notes that the duty to assist is not always a one-
way street.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran identified medical evidence that could be 
probative in his claims but failed to provide VA with the 
requisite assistance in obtaining those records.  Here, there 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims files.  As such, VA has satisfied the duty 
to assist the Veteran in the development of his claims.  The 
Board may proceed without prejudice to the appellant.

As noted, the Veteran was afforded VA examinations in April 
and May 2005 and in October 2009.  38 C.F.R. § 3.159(c)(4).  
The October 2009 examination is adequate as the examiner 
reviewed the pertinent history, examined the Veteran, and 
provided a written report of clinical findings.  The records 
satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


II. Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, non-VA medical records, VA 
examination reports, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A.	Inguinal Hernia

The Veteran seeks service connection for an inguinal hernia.  
There are very few service treatment records indicating that 
the Veteran incurred a hernia in service.  On a report of 
medical history completed when he was examined for enlistment 
in October 1973, the Veteran checked yes to having a hernia 
and the examiner noted a history of a right herniorrhaphy 
with no sequelae.  Subsequent medical histories reflect his 
surgically corrected hernia in childhood.  

In April 1983, Veteran was seen in the emergency room for 
left-sided groin pain.  He was noted to have a groin injury 
but the examiner concluded that there was no bulge or 
inflammation and that the inguinal canal was within normal 
limits.  The assessment was mild testicular trauma.  

A May 1994 clinical record reflects the Veteran's complaints 
of left testicular pain assessed as a probable testicular 
strain and he was advised to wear an athletic supporter.

An April 2003 service treatment record indicates that the 
Veteran complained of a pulled groin muscle for 14 days and 
the clinical impression was questionable inguinal hernia, 
bilaterally.  He was given a profile and a surgical 
consultation was recommended.  According to a June 2003 
record, the Veteran complained of a hernia but the examining 
surgeon could not find it.  A July 2003 telephone 
consultation indicates that the Veteran requested an 
extension of his profile and was noted to have a bilateral 
hernia for which he was going to have surgery in the future.  
A September 2003 clinical record indicates that the Veteran 
was seen for a possible hernia and was awaiting a CT scan.  A 
September 2003 physical profile report indicates that the 
Veteran was limited in physical activity due to a possible 
inguinal hernia.  

A July 2004 physical examination report reflects complaints 
of persistent, mild intermittent inguinal pain but a hernia 
was not reported on examination.  When examined for 
retirement in August 2004, the Veteran reported having a 
childhood hernia but clinical findings were negative for a 
hernia. 

During a May 2005 VA rectal and anal examination, the Veteran 
gave a history of pain in his mid-abdomen and somewhat 
radiating to the groin that he noted occasionally with sudden 
motions or vigorous activity.  He said that he was examined 
in the past and it was thought that he might have an early 
hernia, but he declined treatment for it and the symptoms had 
not worsened.  According to the examination report, the VA 
examiner was unable to review the Veteran's service treatment 
records.  Upon examination, the examiner concluded that there 
was no umbilical hernia, no lower abdominal spigelian hernia, 
and no inguinal hernia on the left.  But, the VA examiner 
noted that the Veteran had a slight impulse at the right 
internal ring and may have a very early hernia in the right 
inguinal area.  The VA examiner also said that the Veteran 
did not appear to have any functional issues at this time 
related to his hernia.  

Pursuant to the Board's July 2009 remand, in October 2009, 
the Veteran underwent VA examination that was performed by 
the VA general surgeon who examined him in May 2005.  The 
examiner did not indicate if the Veteran's medical records 
were reviewed.  On physical examination, the examiner noted 
that the Veteran's abdomen was soft and nontender, "with no 
evidence of hernias", and no organomegaly.  

The Veteran has contended that service connection should be 
granted for an inguinal hernia.  Although the record 
indicates findings of a questionable hernia in service, no 
inguinal hernia was found on separation from service.  
Moreover, on VA examinations after the Veteran's separation 
from service, there was no showing that the Veteran had a 
diagnosed inguinal hernia.  In fact, while in May 2005, a VA 
examiner reported that the Veteran may have a very early 
hernia in the right inguinal area, in October 2009, that VA 
examiner reported no clinical finding of hernias.  
Furthermore, the Veteran has submitted no evidence to show 
that he currently has an inguinal hernia.  In short, no 
medical opinion or other medical evidence showing that the 
Veteran currently has an inguinal hernia has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

B.	Hemorrhoids

The Veteran also seeks service connection for hemorrhoids.  A 
December 1990 service clinical record indicates that results 
of a flexible sigmoidoscopy revealed no evidence of polyps or 
inflammatory disease with normal motion.

When examined for retirement in August 2004, hemorrhoids were 
not noted.  An October 2004 service treatment record reflects 
the Veteran's complaint of rectal bleeding.

During his April 2005 VA general medical examination, the 
Veteran gave a history of hemorrhoids that were found in 
2003.  It was noted that he experienced rectal bleeding in 
2004, and underwent a colonoscopy that year, when three 
benign colonic polyps were removed.  The clinical impression 
was a history of hemorrhoids. 

During the May 2005 VA examination, the Veteran gave a 
history of having bleeding hemorrhoids.  He reported having 
one episode of lower gastrointestinal bleeding in November 
2004 when he was seen in an emergency room and referred for a 
colonoscopy that was performed at a private hospital.  He 
said there was a finding of several polyps but the bleeding 
site was felt to be hemorrhoids.  He denied having any 
subsequent bleeding and reported having occasional prolapse 
but felt that his hemorrhoids were not actively symptomatic.

During his March 2009 Board hearing, the Veteran testified 
that, on the day of his separation, he experienced extensive 
bleeding and sought emergency room treatment.  He 
subsequently underwent a colonoscopy that showed that he had 
hemorrhoids. 

As noted above, the Veteran failed to provide his 
authorization for VA to obtain the medical records regarding 
his treatment for hemorrhoids.  The October 2009 VA 
examination report is not referable complaints or diagnosis 
of, or treatment for, hemorrhoids.

The Veteran has contended that service connection should be 
granted for hemorrhoids.  Although the record includes a 
complaint of rectal bleeding in October 2004, no hemorrhoids 
were noted during service or on separation from service.  
Moreover, on VA examinations after the Veteran's separation 
from service, there was no showing that the Veteran had 
hemorrhoids and only a history of hemorrhoids was noted by a 
VA examiner in April 2005.  Furthermore, the Veteran has 
submitted no evidence to show that he currently has 
hemorrhoids.  In short, no medical opinion or other medical 
evidence showing that the Veteran currently has hemorrhoids 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 
143.

While the Veteran maintains that he has an inguinal hernia 
and hemorrhoids related to his active military service, as a 
lay person he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding diagnosis 
and causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  And although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, he 
is not competent to provide evidence as to more complex 
medical questions, as is the case here.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative medical evidence of record is against the Veteran's 
claims for service connection for an inguinal hernia and 
hemorrhoids, and his claims must be denied.


ORDER

Service connection for an inguinal hernia is denied.

Service connection for hemorrhoids is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


